DETAILED ACTION

Status of Application
Claims 1-21 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.
Applicant argues: (1) Bittner does not disclose determining a first common value from a first set of values and then another common value from the same set of values as recited by the claim [Remarks, pp. 7-8]; (2) Bittner does not disclose “storing the claimed third value, which can be used to determine the first and second common values” [Remarks, p. 8]; (3) None of the cited portions disclose the third value using less storage than the first and second common values [Remarks, p. 8]; (4) Grosset does not disclose “then compressing a subset of the data set” [remarks, pp. 9-10].
The examiner respectfully disagrees with these arguments. 
In regards to the first argument, the cited portion of Bittner discloses a block floating-point representation of a plurality of matrices or vectors [claim 1] where at least two elements of the respective matrices or vectors sharing a common exponent [claim 1]. The examiner cited Bittner’s claim 1 in rejecting the limitation of “determining a first common value from a first set of values”, where the values of the plurality of matrices or vectors are equivalent to the first set of values. Paragraph 105 and claim 1 also state that at least two elements of the matrices or vectors share a common exponent and a first common exponent for a first matrix of the plurality of matrices. Hence Bittner discloses determining a first common value from a first set of values, where the first set of values are equivalent to all the values included in the plurality of matrices. Applicant then argues that Bittner does not disclose another common value from the same set of values. However paragraph 105 and claim 7 both disclose finding a second common exponent from the same set of values [paragraph 105, claim 7, a second common exponent for a second matrix or vector of the plurality of matrices]. Since the second matrix is of the plurality of matrices, the second matrix is equivalent to a subset of values of the first set of values, e.g., second matrix of the plurality of matrices. Hence, the second common exponent found in the second matrix is within the subset of values of the second matrix of the plurality of matrices. Applicant argues that this interpretation would be flawed, however the claims do not restrict the first set of values to include all the values of the plurality of matrices.
In regards to the second argument, it is noted that the features upon which applicant relies (i.e., the claimed third value, which can be used to determine the first and second common values) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In fact, the third value as claimed, only corresponds to a mathematical relationship between the first and second common values and each value within the one or more subsets of value. There is no recitation, in claim 1, of the third value to be used to determine the first and second common values. Bittner discloses performing an arithmetic operation between the first common exponent of the first matrix and second common exponent of the second matrix, and therefore teaching a third value which corresponds to a mathematical relationship between the first and second common values (operation such as addition of the common exponents with the result equivalent to the third value) and the third value corresponding to a mathematical relationship between each value of the subset of the second matrix (the resulting arithmetic operation corresponds to a mathematical relationship such as common value within the second matrix). 
In regards to the third argument, Bittner discloses that “potential gains will come from a reduced representation size” [paragraph 32] and that a normal single-precision float has a size of 4 bytes, but for certain implementations of the disclosed technology, only 2 bytes are used to represent the sign and mantissa of each value [paragraph 32]. Hence, Bittner discloses utilizing less storage than the first and second common values.  
In regards to the fourth argument, Grosset discloses one or more processors to compress a data set by initially compressing the data set [claim 1, data values in the multidimensional dataset...applying a compression algorithm...to generate a compressed version of the multidimensional dataset], then compressing a subset of the data set [claim 1, constructing a second multidimensional dataset wherein constructing the second multidimensional dataset comprises: identifying a multidimensional subset comprising elements of the first multidimensional dataset]. The examiner notes that the remainder of the prior art rejection of claim 21 relied upon Wegener and that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 21 compresses a subset of the data set by replacing elements of the subset with smaller elements and storing a second value. The examiner cited Wegener to teach this limitation but applicant has not provided any arguments as to why the cited portions of Wegener do not teach the claim limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being aniticipated by Bittner et al (hereinafter Bittner), U.S. Publication No. 2018/0157465 A1.

	Referring to claims 1, 8, and 14, taking claim 1 as exemplary, Bittner discloses a processor, comprising: 
one or more circuits [paragraph 3, “The hardware can include, but is not limited to, general-purpose processors (including processors implementing vector instruction sets), custom integrated circuits, application-specific integrated circuits (ASICs), programmable logic devices including field programmable gate arrays (FPGAs), graphics processing units (GPUs), neural networking processors, and/or digital signal processing components”] to: 
determine a first common value within each value of a first set of values [claim 1, “producing a block floating-point (BFP) representation of a plurality of matrices or vectors, at least two elements of the respective matrices or vectors sharing a common exponent”]; 
determine a second common value within each value of one or more subsets of values of the first set of values [claim 7, “second common exponent for a second matrix or vector of the plurality of matrices or vectors”; paragraph 132; “In other examples, a common exponent can be applied for a set of a number of rows of a respective matrix or vector. For example, each row can have its own associated common exponent”]; and 
store a third value corresponding to a mathematical relationship between the first and second common values and each value within the one or more subsets of values [claim 7, “performing matrix multiplication and adding a first common exponent for a first matrix or vector of the plurality of matrices or vectors to a second common exponent for a second matrix or vector of the plurality of matrices or vectors; performing matrix division and subtracting a first common exponent for a first matrix or vector of the plurality of matrices or vectors from a second common exponent for a second matrix or vector of the plurality of matrices or vectors”], wherein the third value requires less storage than the first and second common values [paragraphs 31-32].
Referring to claim 2, Bittner discloses the processor of claim 1, wherein the first set of values is a uniform grid of non-overlapping tiles from a matrix of floating point numbers [Bittner, figs. 3A-3B, see matrices in a uniform grid of non-overlapping tiles; paragraph 30, in some examples, some but not all of the elements in a matrix may include numbers represented floating point numbers].
Referring to claim 3, Bittner discloses the processor of claim 2, wherein each subset of the one or more subsets of values is a smaller uniform grid of non-overlapping tiles from the first set of values [Bittner, fig. 3B, see subset such as 370].
Referring to claim 6, Bittner discloses the processor of claim 1, wherein the third value corresponds to a mathematical relationship between the first and second common values [Bittner, claim 7, “performing matrix multiplication and adding a first common exponent for a first matrix or vector of the plurality of matrices or vectors to a second common exponent for a second matrix or vector of the plurality of matrices or vectors; performing matrix division and subtracting a first common exponent for a first matrix or vector of the plurality of matrices or vectors from a second common exponent for a second matrix or vector of the plurality of matrices or vectors”] and each value within the one or more subsets of values is stored in a storage device without having to store the second common value [Bittner, paragraphs 31-32].
Referring to claim 7, Bittner discloses the processor of claim 6, wherein the third value is stored in the storage device as an unsigned integer that does not exceed a predetermined amount of bits [Bittner, paragraph 30].
Referring to claim 10, Bittner discloses the method of claim 8, wherein the indication is a difference value between the second common value and the first common value [Bittner, paragraph 46, exponent subtraction].
Referring to claim 11, Bittner discloses the method of claim 8, wherein the first set of values is a data set of elements of a matrix of floating point numbers [Bittner, figs. 3A-3B, see matrices in a uniform grid of non-overlapping tiles; paragraph 30, paragraph 30, in some examples, some but not all of the elements in a matrix may include numbers represented floating point numbers], wherein bits of each of the floating point numbers represent an exponent value [Bittner, paragraph 30].
Referring to claim 12, Bittner discloses the method of claim 11, wherein determining the first common value further comprises determining a first maximum exponent value that is common to the first set of values [Bittner, paragraph 54].
Referring to claim 13, Bittner discloses the method of claim 12, wherein after determining the first maximum exponent value, the method further comprises determining the second common value by determining a second maximum exponent value common to the one or more subsets of values [Bittner, paragraph 54].
Referring to claim 15, Bittner discloses the machine-readable medium of claim 14, wherein the first common value is stored and the second common value is not stored [Bittner, paragraphs 30-33].
Referring to claim 16, Bittner discloses the machine-readable medium of claim 14, wherein the third value is a difference value between the first and second common values [Bittner, paragraph 46].
Referring to claim 17, Bittner discloses the machine-readable medium of claim 16, wherein the difference value is a proxy to determine the second common value from the first common value [Bittner, paragraph 105, performing mathematical operations on common exponents would allow determining the first common value].
Referring to claim 18, Bittner discloses the machine-readable medium of claim 16, wherein the difference value has at least the same or fewer bits than the second common value [Bittner, paragraphs 31-33, 124].
Claims 4, 9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner, in view of McGowan et al (hereinafter McGowan), U.S. Publication No. 2015/0139285 A1.
Referring to claim 4, Bittner does not explicitly disclose the processor of claim 1, wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values. 
However, McGowan discloses wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values [paragraph 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGowan in the invention of Bittner, to implement wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values, in order provide optimized compression while reducing undesirable trade-offs [McGowan, paragraphs 4-5].
Referring to claim 9, Bittner discloses the method of claim 8, 
wherein the third value and the compressed set of the first set of values are used to train a neural network [Bittner, paragraph 89].
Bittner does not explicitly disclose wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values.
However, McGowan discloses wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values [paragraph 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGowan in the invention of Bittner, to implement wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values, in order provide optimized compression while reducing undesirable trade-offs [McGowan, paragraphs 4-5].
Referring to claim 19, Bittner does not explicitly disclose the machine-readable medium of claim 14, wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the first set of values to calculate the first common value.
However, McGowan discloses wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the first set of values to calculate the first common value [paragraph 7, compressing the digital complex signal into a series of bits by calculating a common exponent across real and imaginary components of the complex signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGowan in the invention of Bittner, to implement wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the first set of values to calculate the first common value, in order provide optimized compression while reducing undesirable trade-offs [McGowan, paragraphs 4-5].
Referring to claim 20, Bittner does not explicitly disclose the machine-readable medium of claim 14, wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the one or more subsets of values to calculate the second common value.
However, McGowan discloses wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the one or more subsets of values to calculate the second common value [paragraph 7, compressing the digital complex signal into a series of bits by calculating a common exponent across real and imaginary components of the complex signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGowan in the invention of Bittner, to implement wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the one or more subsets of values to calculate the second common value, in order provide optimized compression while reducing undesirable trade-offs [McGowan, paragraphs 4-5].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner, in view of Wegener, U.S. Patent No. 5,839,100.
Referring to claim 5, Bittner does not explicitly disclose the processor of claim 4, wherein the third value includes information for the processor to decompress the compressed set of the first set of values.
However, Wegener discloses wherein the third value includes information for the processor to decompress the compressed set of the first set of values [fig. 2 showing decompression of compressed block 50; col. 7, lines 18-45, “The purpose of header encoder 30 is to create an encoded header 102 containing the encoding parameters at the beginning of a compressed block 50”; A header decoder 64 extracts the decoding parameters from encoded header 102. The decoding parameters include subset derivative 52…along with additional encoding parameters (not shown in FIG. 2) listed in FIG. 14. A first integration decoder 66 converts an array of compressed subset mantissas 42 and an array of subset exponents 44 into an array of first subset samples 36; hence the encoded header includes decoding parameters to control how to decompress the elements compressed in fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wegener in the invention of Bittner, to implement wherein the third value includes information for the processor to decompress the compressed set of the first set of values, in order to in order to provide identical reconstruction of a sampled data signal from its compressed representation, where the compressed representation requires significantly less storage than the original sampled data signal [Wegener, col. 3, lines 30-34].
	Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Grosset et al (hereinafter Grosset), U.S. Patent No. 7,698,285 B2, in view of Wegener, U.S. Patent No. 5,839,100.
Referring to claim 21, Grosset discloses a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors,  cause the one or more processors to compress a data set by initially compressing the data set [claim 1, data values in the multidimensional dataset…applying a compression algorithm…to generate a compressed version of the multidimensional dataset], then compressing a subset of the data set [claim 1, constructing a second multidimensional dataset wherein constructing the second multidimensional dataset comprises: identifying a multidimensional subset comprising elements of the first multidimensional dataset].
Grosset does not explicitly disclose determining a first value;
replacing elements of the subset with smaller elements and storing a second value, wherein the second value indicates how to calculate the replaced elements based at least in part on the smaller elements and the first value.
However, Wegener discloses determining a first value [fig. 1, compressing first subset samples 36 to determine subset derivative value 52; p. 6, lines 58-60];
replacing elements of the subset with smaller elements [p. 6, lines 58-60, The purpose of derivative encoder 28 is to choose that derivative of its input signal which requires the fewest bits to encode, e.g. subset mantissas 42, subset exponents 44] and storing a second value [fig. 1, storing encoded header 102 in compressed block 50], wherein the second value indicates how to calculate the replaced elements [fig. 2 showing decompression of compressed block 50; col. 7, lines 18-45, “The purpose of header encoder 30 is to create an encoded header 102 containing the encoding parameters at the beginning of a compressed block 50”; A header decoder 64 extracts the decoding parameters from encoded header 102. The decoding parameters include subset derivative 52…along with additional encoding parameters (not shown in FIG. 2) listed in FIG. 14. A first integration decoder 66 converts an array of compressed subset mantissas 42 and an array of subset exponents 44 into an array of first subset samples 36; hence the encoded header includes decoding parameters to control how to calculate the replaced elements compressed in fig. 1, e.g. the first subset samples] based at least in part on the smaller elements and the first value [fig. 2, calculating how to recover the first subset samples based at least in part on the smaller elements; e.g. subset mantissas 42, subset exponents 44 and the first value subset derivative 52 (see fig. 2 where 42/44 and 52 are input to decoder 66 for recovery of first subset samples 36)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wegener in the invention of Grosset, to implement determining a first value; replacing elements of the subset with smaller elements and storing a second value, wherein the second value indicates how to calculate the replaced elements based at least in part on the smaller elements and the first value, in order to provide identical reconstruction of a sampled data signal from its compressed representation, where the compressed representation requires significantly less storage than the original sampled data signal [Wegener, col. 3, lines 30-34].
Referring to claim 22, the modified Grosset discloses the machine-readable medium of claim 21, wherein the data set comprises a matrix of floating point numbers [Wegener, col. 16, lines 20-22, array containing M fixed-point samples].
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosset, in view of Wegener, as applied to claim 21 above, and further in view of Bittner et al (hereinafter Bittner), U.S. Publication No. 2018/0157465 A1.
Referring to claim 23, the modified Grosset does not explicitly disclose the machine-readable medium of claim 21, wherein the first value is determined by subtracting a common exponent value associated with all values of a first set of values within the data set from an exponent of each value of the first set of values.
However, Bittner discloses wherein the first value is determined by subtracting a common exponent value associated with all values of a first set of values within the data set from an exponent of each value of the first set of values [Bittner, paragraph 122, Some examples include performing matrix division by dividing each of a number of mantissa elements for two matrices and adjusting the respective common exponents, producing an output divided matrix. For example, one common exponent can be subtracted from another].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bittner in the invention of the modified Grosset, to implement wherein the first value is determined by subtracting a common exponent value associated with all values of a first set of values within the data set from an exponent of each value of the first set of values, in order to provide lows for reduced memory usage, simplified hardware implementation of multipliers and other floating-point matrix processing circuits, energy reduction, and/or improved computational performance with little or no loss of precision [Bittner, paragraph 2].
Referring to claim 24, the modified Grosset does not explicitly disclose the machine-readable medium of claim 21, wherein the second value is determined subtracting a common exponent value associated with all values of the subset of the data set from an exponent of each value of the subset.
However, Bittner discloses wherein the second value is determined subtracting a common exponent value associated with all values of the subset of the data set from an exponent of each value of the subset [Bittner, paragraphs 122, 126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bittner in the invention of the modified Grosset, to implement wherein the second value is determined subtracting a common exponent value associated with all values of the subset of the data set from an exponent of each value of the subset, in order to provide lows for reduced memory usage, simplified hardware implementation of multipliers and other floating-point matrix processing circuits, energy reduction, and/or improved computational performance with little or no loss of precision [Bittner, paragraph 2].
Referring to claim 25, the modified Grosset does not explicitly disclose the machine-readable medium of claim 21, wherein the second value requires less storage than the first value.
However, Bittner discloses wherein the second value requires less storage than the first value [paragraphs 31-32].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bittner in the invention of the modified Grosset, to implement wherein the second value requires less storage than the first value, in order to provide lows for reduced memory usage, simplified hardware implementation of multipliers and other floating-point matrix processing circuits, energy reduction, and/or improved computational performance with little or no loss of precision [Bittner, paragraph 2].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181